Citation Nr: 1444071	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the Veteran provided testimony with respect to this issue at a Board videoconference before the undersigned Veterans Law Judge.  

A review of the record shows that in a March 2008 decision, the Board granted service connection for left shoulder impingement and plantar fasciitis of the left foot; denied service connection for a right hip disorder, a left knee disorder, and a gastrointestinal disorder; denied an initial compensable disability rating for sinusitis; and dismissed the issue of entitlement to service connection for bilateral hearing loss.  Finally, the Board remanded the issues of entitlement to service connection for a left hip disorder and plantar fasciitis of the right foot to allow the RO to provide the appellant with a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The record indicates that while the matter was in remand status, in an October 2008 rating decision, the RO granted service connection for plantar fasciitis of the right foot and assigned an initial zero percent rating, effective July 1, 2004.  The Board finds that the grant of service connection for plantar fasciitis of the right foot constitutes a full award of the benefit sought on appeal with respect to that claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The available record contains no indication that the Veteran thereafter submitted a notice of disagreement with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

In addition, the record shows that pursuant to the Board's October 2008 remand instructions, the RO issued a Statement of the Case in December 2008 addressing the issue of entitlement to service connection for a left hip disorder.  The Veteran did not thereafter perfect an appeal within the applicable time period and the RO closed the appeal with respect to that issue in February 2009.  Thus, the issue of entitlement to service connection for a left hip disorder is not before the Board.  

The record shows that in April 2014, the Veteran submitted multiple additional claims, including entitlement to increased ratings for his service-connected low back, allergic rhinitis, chronic sinusitis, bilateral plantar fasciitis, and left shoulder disabilities.  A review of the record indicates that the Agency of Original Jurisdiction (AOJ) has not yet adjudicated these issues.  Thus, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.

The sole remaining issue currently on appeal, entitlement to service connection for vertigo, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As a preliminary matter, the Board notes that since the AOJ last reviewed this matter in the December 2011 Statement of the Case, a significant amount of additional relevant evidence has been associated with the record, including post-service clinical records from MacDill Air Force Base, the Tampa VA Medical Center, as well as from a private neurologist who evaluated the Veteran in 2012 in connection with his complaints of dizziness, headaches, and nausea.  The neurologist noted a possible relationship between the Veteran's vertigo episodes and his service-connected cervical spine and/or tinnitus disabilities.  The record contains no indication that the Veteran has waived initial RO consideration of this additional evidence.  38 C.F.R. § 20.1304 (2013).  Thus, this additional evidence must be reviewed by the AOJ in the first instance prior to further appellate consideration by the Board.

In addition, the Board finds that a VA medical examination is necessary in connection with the claim of service connection for vertigo.  The record shows that the Veteran previously underwent a VA medical examination in October 2009.  At that time, the examiner diagnosed vertigo but concluded that it was not causally related to service because he could "see no evidence of any vertigo complaints per c-file review.  No evidence per cfile review that this condition occurred during his military service."  

The Board notes, however, that in written statements and at his April 2014 Board hearing, the Veteran testified that in 1993 or 1994, during active duty, he began to experience recurrent episodes of dizziness with headaches and nausea.  He indicated, however, that he did not seek regular treatment in service as he did not want to appear to be making excuses.  The Veteran testified that his symptoms continued after service separation and he was diagnosed as having vertigo and Meniere's disease in 2006, shortly after service separation.  

Based on the evidence of record, the Board finds that the October 2009 VA medical examination is of limited probative value.  The examiner did not consider the Veteran's reported in-service symptoms in rendering his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing that an opinion must be based on sufficient facts or data in order to be probative).  In addition, the Board notes that the examiner did not provide an opinion as to whether the Veteran's vertigo may be causally related to or aggravated by his service-connected disabilities, to include tinnitus and/or a cervical spine disability.  As set forth above, the record contains private clinical records suggesting a possible association.  Under these circumstances, another VA medical examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination for the purpose of obtaining an opinion as to the nature and etiology of any current vertigo disability.  Access to records in the Virtual VA and VBMS files must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that any current vertigo is causally related to the Veteran's active service or any incident therein, to include in-service symptoms of dizziness with headaches and nausea regardless of any documentation in the service treatment records.  Alternatively, the examiner must provide an opinion as to whether any current vertigo is causally related to or aggravated by any service-connected disability, to include tinnitus and/or a cervical spine disability.  The VA examiner is specifically instructed that, for purposes of this examination, the Veteran's assertions of in-service symptoms such as dizziness, headaches, and nausea should be presumed credible.  

2.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  Afterwards, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





